DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 2-15 and 17-20 are objected to because of the following informalities:  on line 1, “for a marine vessel” should be changed to -- for the marine vessel --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hattori et al. (US 7,131,876; hereinafter referred to as Hattori).
With regard to Claim 1, Hattori discloses in Figs. 1-19 a control system of a marine vessel, the control system comprising a portable device (190) including a battery switch operator (194, 192) and that transmits an authentication signal that is a wireless signal; and a receiving device (170) disposed on the marine vessel and that receives the authentication signal (column 11, lines 7-43 and Fig. 13) from the portable device; wherein the battery switch operator (194, 192) receives an input operation to open or close a current path (as depicted in Fig. 13, see 47, 28) between an engine controller (98) that controls operation of an engine of the marine vessel and a battery (284); the portable device transmits a switch control signal, which is a wireless signal to open or close the current path, to the receiving device based on the input operation on the battery switch operator; and the control system performs an authentication control process related to control of the marine vessel based on the authentication signal from the portable device, and controls opening or closing of the current path based on the switch control signal from the portable device (190).
 With regard to Claim 2, wherein the battery switch operator includes a plurality of operators (194, 192) separate from each other.
With regard to Claim 3, wherein the battery switch operator includes a first operator (194) and a second operator (192) separate from the first operator; and the portable device transmits an open command signal, which is the switch control signal to open the current path, to the receiving device based on an input operation on the first operator, and transmits a close command signal, which is the 
With regard to Claim 4, wherein the battery switch operator receives the input operation to open or close the current path and an input operation to transmit the authentication signal; and the portable device transmits the switch control signal or the authentication signal to the receiving device based on the input operation on the battery switch operator (column 8, lines 25-65; column 11, lines 7-43 and Fig. 14).
With regard to Claim 7, wherein the battery switch operator includes a first operator (194) and a second operator (192) separate from the first operator; and the portable device (190) transmits an open command signal, which is the switch control signal to open the current path, to the receiving device based on an input operation on the first operator; a lock signal to perform a lock control to lock at least a portion of the marine vessel as the authentication signal to the receiving device based on another input operation on the first operator; a close command signal, which is the switch control signal to close the current path, to the receiving device based on an input operation on the second operator; and an unlock signal to perform an unlock control to unlock the lock control as the authentication signal to the receiving device based on another input operation on the second operator (column 8, lines 25-65; column 11, lines 7-43 and Fig. 14).
With regard to Claim 9, wherein the portable device includes a portable device case (190) in which the battery switch operator (194, 192) is disposed; inside the portable device case, a transmitter (not shown, the transmitter is a part of 190) is disposed that transmits the wireless signal to the receiving device (170); and the portable device case is sealed by a seal. 
With regard to Claim 10, wherein the portable device case is sealed to define an internal space that is covered; and the portable device (190) is able to float on a water surface due to a buoyancy force 
With regard to Claim 11, the control system of a marine vessel further comprises a controller (170 and 98) configured or programmed to perform the authentication control process based on the authentication signal, and perform a control to open or close the current path by controlling opening or closing of a battery switch disposed in the current path based on the switch control signal (column 10, line 65 through column 11, line 43 and Figs. 13-14).
With regard to Claim 12, wherein the receiving device defines and functions as the controller (column 10, line 65 through column 11, line 43 and Figs. 13-14).
With regard to Claim 13, the control system further comprising a main power supply switch (System relay, as depicted in Fig. 13) disposed in a current path between the battery switch and the engine controller.
With regard to Claim 14, wherein the controller (98) is configured or programmed to transmit a portable device confirmation signal when the battery switch is  closed and the main power supply switch is off; and the portable device includes a portable device receiver that receives the portable device confirmation signal, and transmits the authentication signal based on the portable device confirmation signal to the receiving device (column 10, line 65 through column 11, line 43 and Figs. 13-14).
With regard to Claim 15, wherein the receiving device 170 is continuously connected to the battery 284 (as depicted in Fig. 13). 
With regard to Claim 16, Hattori discloses in Figs. 1-19 a portable device for a marine vessel, the portable device (190) comprising a battery switch operator (194, 192); and a transmitter (not shown, the transmitter is a part of 190) that transmits an authentication signal that is a wireless signal (column 11, lines 7-43 and Fig. 13); wherein the battery switch operator receives an input operation to open or close a current path between an engine controller that controls operation of an engine of the marine vessel 
With regard to Claim 17, wherein the battery switch operator includes a first operator (194) and a second operator (192) separate from the first operator; and the transmitter (not shown, the transmitter is a part of 190) transmits an open command signal, which is the switch control signal to open the current path, based on an input operation on the first operator, and transmits a close command signal, which is the switch control signal to close the current path, based on an input operation on the second operator (see column 8, lines 25-65).
With regard to Claim 18, wherein the battery switch operator receives the input operation to open or close the current path and an input operation to transmit the authentication signal; and the transmitter (not shown, the transmitter is a part of 190) transmits the switch control signal or the authentication signal based on the input operation on the battery switch operator (column 11, lines 7-43 and Fig. 13). 
With regard to Claim 20, wherein the battery switch operator includes a first operator (194) and a second operator (192) separate from the first operator; and the transmitter (not shown, the transmitter is a part of 190) transmits an open command signal, which is the switch control signal to open the current path, based on an input operation on the first operator; a lock signal to perform a lock control to lock at least a portion of the marine vessel as the authentication signal based on another input operation on the first operator; a close command signal, which is the switch control signal to close the current path, based on an input operation on the second operator; and an unlock signal to perform an unlock control to unlock the lock control as the authentication signal based on another input operation on the second operator (column 8, lines 25-65; column 11, lines 7-43 and Fig. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori.
With regard to Claim 5, Hattori discloses in Figs. 1-19 the control system of a marine vessel, wherein the battery switch operator includes a push button (194/192); and the portable device (190) transmits the switch control signal to the receiving device (170).  The control system of Hattori discloses in Figs. 1-19 meets all of the claimed limitations of the recited control system except for not disclosing that the portable device (190) transmits the switch control signal to the receiving device (170) when a long press operation is received in which a period during which the input operation is performed on the push button is a first period, and transmits the authentication signal to the receiving device when a short press operation is received in which a period during which the input operation is performed on the push button is a second period shorter than the first period (emphasis added).  However, Hattori teaches several ways to transmit the signals as disclosed in the disclosure (see column 11, line 44 through column 12, line 50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the options how to transmit the switch control signal, the authentication signal or other signals by using push button that includes the portable device (190) transmits the switch control signal to the receiving device (170) when a long press operation is received in which a period during which the input operation is performed on the push button is a first period, and transmits the authentication signal to the receiving device when a short press operation is received in which a period during which the input operation is performed on the push button is a second period shorter than the first period (emphasis added), as recited in the claim, as well.
With regard to Claim 6, wherein the push button includes, side by side, a display (176, 197) related to authentication and a display related to opening and closing of a battery switch disclosure (see column 11, line 44 through column 12, line 50).
With regard to Claim 8, Hattori discloses in Figs. 1-19 the control system of a marine vessel, wherein the portable device includes a portable device case (190) in which the battery switch operator along a longitudinal direction of the portable device case (emphasis added).  However, the claimed limitation is merely an arrangement of the first and second operators in the portable device case; either the arrangement of the first and second operators in the portable device case of Hattori or the arrangement of the first operator and the second operator adjacent to each other along a longitudinal direction of the portable device case (emphasis added), as recited in the claim, would achieve the same result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the first and second operators with many different arrangements that includes the arrangement of the first operator and the second operator adjacent to each other along a longitudinal direction of the portable device case, as recited in the claim, which is in each case optimally matched to its application such as the best movement of the hand and fingers of the operator.
With regard to Claim 19, Hattori discloses in Figs. 1-19 the control system of a marine vessel, wherein the battery switch operator includes a push button (194/192); and the transmitter (not shown, the transmitter is a part of 190) transmits the switch control signal.  The control system of Hattori discloses in Figs. 1-19 meets all of the claimed limitations of the recited control system except for not disclosing that the transmitter transmits the switch control signal when a long press operation is received in which a period during which the input operation is performed on the push button is a first period, and transmits the authentication signal when a short press operation is received in which a period during which the input operation is performed on the push button is a second period shorter than the first period (emphasis added).  However, Hattori teaches several ways to transmit the signals as disclosed in the disclosure (see column 11, line 44 through column 12, line 50).  Therefore, it would have when a long press operation is received in which a period during which the input operation is performed on the push button is a first period, and transmits the authentication signal when a short press operation is received in which a period during which the input operation is performed on the push button is a second period shorter than the first period (emphasis added), as recited in the claim, as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 1, 2022